Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to claims filed on October 25, 2019. Claims 1-7 are pending and presented for examination.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a delay-&-swap processing circuit configured to, upon detecting that an ending of a first packet received from an input of a first channel and a beginning of a second packet with one-packet length and received from an input side of a second channel overlap in a same cycle…” in lines 2-6 of the claim which renders the claim indefinite because it is unclear what this limitation pertains to. Appropriate corrections/clarifications are required where applicable. 
Independent claim 7 also recites similar limitation and thus it is rejected under the same reasons as claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishra et al “Mishra”, US-PGPub. No. 20070028152. 
As per claims 1 and 7 , Mishra teaches an arithmetic processing apparatus and a method (Figs. 1 and 10, Paragraph(s) [0043]) comprising: 
a delay-&-swap processing circuit configured to, upon detecting that an ending of a first packet received from an input side (Fig. 10 - steps 5 & 10, Paragraph(s) [0043]; receiving information from a TLP in signal during a single clock cycle and determining if the information includes an END byte 207 of a first TLP) of a first channel and a beginning of a second packet with one-packet length and received from an input side of a second channel overlap in a same cycle (Fig. 10 - step 15, Paragraph(s) [0043]; determining whether a STP byte 201 of a second TLP was received during the same clock cycle during which the END byte 207 was received), place an output side of the second channel into a delay state by delaying the output side of the second channel by one cycle  (Fig. 10 – step 35, Paragraph(s) [0039], [0044]); and 
a packet processing circuit configured to perform processing on packets which are output from the two channels by the delay-&-swap processing circuit (Fig. 10 – steps, 35- 55, Paragraph(s) [0044]; when the END byte 207 of a first TLP is received in the same clock cycle as the STP byte 201 of a second TLP is received, the method further comprises generating 35 a TLP_rest signal and generating 40 
As per claim 2, Mishra teaches the arithmetic processing apparatus according to claim 1, wherein the delay-&-swap processing circuit is configured to terminate the delay state upon an occurrence of, during the delay state, a cycle in which there is no packet at the input side of any of the two channels (Paragraph(s) [0033]). 
As per claim 3, Mishra teaches the arithmetic processing apparatus according to claim 1, wherein the delay-&-swap processing circuit is configured to terminate the delay state and start a data swap state for swapping data between the two channels at the output side of the two channels, upon an occurrence that, in the delay state, an ending of a third packet of multi-cycle length and a beginning of a fourth packet of multi-cycle length are continuous at the input side of the second channel (Paragraph(s) ]0008], [0039], [0043]). 
As per claim 4, Mishra teaches the arithmetic processing apparatus according to claim 3, wherein the delay-&-swap processing circuit is configured to, upon detecting an absence of a condition that, in the data swap state, an ending of a fifth packet of multi-cycle length and a beginning of another multi-cycle length packet overlaps at the input side of the two channels, terminate the data swap state in a cycle in which the ending of the fifth packet occurs (Paragraph(s) [0033], [0043]). 
As per claim 5, Mishra teaches the arithmetic processing apparatus according to claim 1, wherein the delay-&-swap processing circuit comprises: 
a decoder configured to decode a state of a packet at the input side of the two channels to yield first outputs (Paragraph(s) [0033], [0042]);  
a logic circuit configured to perform logical operations on the first outputs to yield a second output (Fig. 7, Paragraph(s) [0040]);  
a delay circuit configured to delay data received from the input side of the two channels (Fig. 7, Paragraph(s) [0039], [0043]); and 
a first selector circuit configured to select, in accordance with the second output, either the data at the input side of the two channels or data that is output from the delay circuit (Paragraph(s) [0040-0041]). 
As per claim 6, Mishra teaches the arithmetic processing apparatus according to claim 5, wherein the delay-&-swap processing circuit comprises: 
a second selector circuit configured to select, in accordance with the second output, one of data corresponding to the first channel and data corresponding to the second channel and a third selector circuit configured to select, in accordance with the second output, another of the data corresponding to the first channel and the data corresponding to the second channel (Fig. 1, Paragraph(s) [0008], [0013], [0040]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454